DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities: (1) regarding claim 13, line two (2) recites “extends from” twice.  One instance of “extends from” should be deleted as it is repetitive; and (2) regarding claim 15, line two (2) recites “on the second post engagement portions”.  This limitation should recite “on the second post engagement portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is recites the limitation "the terminal post receiving opening" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Detter et al. (US 2009/0191454).
Regarding claim 1, Detter et al. teaches a battery terminal connector assembly for attaching to a terminal post of a battery (Title, Abstract), the battery terminal connector assembly comprising:
a first post engagement portion (pivotal grip plate 20) having a first terminal post receiving opening (opening formed by the portion of pivotal grip plate 20 comprising the plurality of gripping ribs 40) for receiving the battery terminal post therein (Figs. 1 and 3);
a second post engagement portion (base 24) having a second terminal post receiving opening (opening formed by the portion of base 24 comprising the plurality of teeth 42) for receiving the battery terminal post therein (Figs. 1 and 3);
the first post engagement portion is fully capable of being movable relative to the second post engagement portion as the first post engagement portion and the second post engagement portion is fully capable of being moved between a first insertion position (non-connected/non-integrated position; Fig. 2) and a second termination position (connected/integrated position; Figs. 1 and 3), the first post engagement portion and the second post engagement portion are fully capable of being movable relative to the battery terminal post as the first post engagement portion and the second post engagement portion are moved between the first insertion position and the second termination position (Figs. 1-3).
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (e.g., Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).  See MPEP 2111.02 (II).
The recitations "for attaching to a terminal post of a battery" and “for receiving the battery terminal post therein” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 4, Detter et al. teaches a battery terminal connector assembly wherein the first terminal post receiving opening has a diameter which is larger than a diameter of the battery terminal post (Figs. 1 and 3). 
Regarding claim 5, Detter et al. teaches a battery terminal connector assembly wherein a first arcuate engagement wall (fixed collar portion 16) extends about a portion of the circumference of the first terminal post receiving opening (Fig. 2).  
Regarding claim 6, Detter et al. teaches a battery terminal connector assembly wherein the first arcuate engagement wall has a first inner surface which is configured to engage the battery terminal post when the first post engagement portion and the second post engagement portion are moved to the second termination position (Figs. 1-3).  
Regarding claim 12, Detter et al. teaches a battery terminal connector assembly wherein a first angled surface is positioned at an end of the first post engagement portion (Fig. 2).
Regarding claim 13, Detter et al. teaches a battery terminal connector assembly wherein a first end wall extends from extends from the first angled surface of the first post engagement portion (Fig. 2).  
Regarding claim 14, Detter et al. teaches a battery terminal connector assembly wherein a second angled end wall is positioned at an end of the second post engagement portion (Fig. 2).  
Regarding claim 15, Detter et al. teaches a battery terminal connector assembly wherein wedge members are positioned on the second post engagement portions, the wedge portions have angled slide surfaces (plurality of teeth 42; Fig. 2). 
Regarding claim 16, Detter et al. teaches a battery terminal connector assembly for attaching to a terminal post of a battery (Title, Abstract), the battery terminal connector assembly comprising:
a first post engagement portion (pivotal grip plate 20) having a first terminal post receiving opening (opening formed by the portion of pivotal grip plate 20 comprising the plurality of gripping ribs 40) for receiving the battery terminal post (Figs. 1 and 3) and a first fastening post opening (opening 36);
a second post engagement portion (base 24) having a second terminal post receiving opening (opening formed by the portion of base 24 comprising the plurality of teeth 42) for receiving the battery terminal post (Figs. 1 and 3) and a second fastening post opening (opening 38);
a wedge portion (slot 28 + compression tab 26 + lip 44) provided on at least one of the first post engagement portion or the second post engagement portion (Fig. 2);
a fastening post (nut 32) extending through the first fastening post opening and the second fastening post opening (Figs. 1-3);
a fastening member (bolt 34) inserted on the fastening post wherein as the fastening member is tightened on the fastening post (Fig. 3), the wedge portion translates a downward force imparted by the fastening member to a horizontal force moving the first post engagement portion and the second post engagement portion into engagement with the battery terminal post (para. [0012]).
The recitations "for attaching to a terminal post of a battery" and “for receiving the battery terminal post” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 17, Detter et al. teaches a battery terminal connector assembly for attaching to a terminal post of a battery (Title, Abstract), the battery terminal connector assembly comprising:
a first post engagement portion (pivotal grip plate 20) having a first terminal post receiving opening (opening formed by the portion of pivotal grip plate 20 comprising the plurality of gripping ribs 40) for receiving the battery terminal post (Figs. 1 and 3) and a first fastening post opening (opening 36) for receiving a fastening post (Figs. 1 and 3);
a second post engagement portion (base 24) having a second terminal post receiving opening (opening formed by the portion of base 24 comprising the plurality of teeth 42) for receiving the battery terminal post (Figs. 1 and 3) and a second fastening post opening (opening 38) for receiving a fastening post (Figs. 1 and 3); the second post engagement portion having angled slide surfaces (slot 28 + compression tab 26 + lip 44; Fig. 2); 
a fastening post (nut 32) extending through the first fastening post opening and the second fastening post opening (Figs. 1-3);
a fastening member (bolt 34) inserted on the fastening post (Fig. 3) and contacting an upper surface of the first post engagement portion (Fig. 3) and imparts a downward force on the first post engagement portion causing first post engagement portion to engage the angled slide surface and translate the downward force to a horizontal force moving the first post engagement portion and the second post engagement portion into engagement with the battery terminal post (para. [0012]).
The recitations "for attaching to a terminal post of a battery" and “for receiving the battery terminal post” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 7-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Detter et al. (US 2009/0191454).
Regarding claim 2, Detter et al. teaches a battery terminal connector assembly wherein the first engagement portion has a first fastening post receiving opening (opening 36) with a round configuration (Fig. 2).  Detter et al. is silent regarding a battery terminal connector assembly wherein the first post engagement portion has a first fastening post receiving opening with an oblong configuration, the first fastening post receiving opening has a length which is larger than a diameter of a fastening post inserted into the first fastening post receiving opening.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first engagement portion having a first fastening post receiving opening with a round configuration of Detter et al. by incorporating a first fastening post receiving opening with an oblong configuration, the first fastening post receiving opening has a length which is larger than a diameter of a fastening post inserted into the first fastening post receiving opening when doing so provides for an improved attachment of the terminal post of a battery. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 3, modified Detter et al. teaches a battery terminal connector assembly wherein the second post engagement portion has a second fastening post receiving opening with a circular configuration, the second fastening post receiving opening has a diameter which is equal to the diameter of the fastening post inserted into the second fastening post receiving opening (Figs. 2 and 3).  
Regarding claim 7, modified Detter et al. is silent regarding a battery terminal connector assembly wherein the second terminal post receiving opening has a diameter which is equal to the diameter which is equal to the diameter of the battery terminal post.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second terminal post receiving opening of modified Detter et al. by incorporating a diameter which is equal to the diameter which is equal to the diameter of the battery terminal post when doing so provides for an improved fit between the second terminal post receiving opening and the battery terminal post.  
Regarding claim 8, modified Detter et al. teaches a battery terminal connector assembly wherein a second arcuate engagement wall (arcuate part comprising the plurality of gripping ribs 40) extends about a portion of the circumference of the second terminal post receiving opening (Fig. 2).  
Regarding claim 9, modified Detter et al. teaches a battery terminal connector assembly wherein the second arcuate engagement wall has a second inner surface which is configured to engage the battery terminal post when the first post engagement portion and the second post engagement portion are moved to the second termination position (Figs. 1 and 3).  
Regarding claim 10, modified Detter et al. is silent a battery terminal connector assembly wherein relief openings are provided proximate the second arcuate engagement wall of the second post engagement portion, the relief openings extend outwardly from the terminal post receiving opening.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery terminal connector assembly of modified Detter et al. by incorporating relief openings that are provided proximate the second arcuate engagement wall of the second post engagement portion, the relief openings extend outwardly from the terminal post receiving opening when doing so provides for a better connection between the respective battery terminal connector assembly parts. 
Regarding claim 11, modified Detter et al. is silent a battery terminal connector assembly wherein weakened portions of the second post engagement portion are positioned proximate the relief openings.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector assembly of modified Detter et al. by incorporating weakened portions of the second post engagement portion that are positioned proximate the relief openings when doing so provides for a better connection between the respective battery terminal connector assembly parts and when doing so provides for an improved attachment of the terminal post of a battery.  
Regarding claim 18, Detter et al. teaches a battery terminal connector assembly the second fastening post receiving opening has a circular configuration with a diameter which is equal to the diameter of the fastening post (Figs. 2 and 3).  Detter et al. teaches a battery terminal connector assembly wherein the first fastening post receiving opening (opening 36) has a round configuration with a length that is larger than a diameter of the fastening post (Fig. 2).  Detter et al. is silent regarding a battery terminal connector assembly wherein the first fastening post receiving opening has an oblong configuration with a length which is larger than a diameter of the fastening post.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fastening post receiving opening having an oblong configuration with a length which is larger than a diameter of the fastening post of Detter et al. by incorporating a first fastening post receiving opening that has an oblong configuration with a length which is larger than a diameter of the fastening post when doing so provides for an improved attachment of the terminal post of a battery. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 19, modified Detter et al. is silent a battery terminal connector assembly wherein relief openings are provided proximate the second arcuate engagement wall of the second post engagement portion, the relief openings extend outwardly from the terminal post receiving opening.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery terminal connector assembly of modified Detter et al. by incorporating relief openings that are provided proximate the second arcuate engagement wall of the second post engagement portion, the relief openings extend outwardly from the terminal post receiving opening when doing so provides for a better connection between the respective battery terminal connector assembly parts. 
Modified Detter et al. is silent a battery terminal connector assembly wherein weakened portions of the second post engagement portion are positioned proximate the relief openings.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector assembly of modified Detter et al. by incorporating weakened portions of the second post engagement portion that are positioned proximate the relief openings when doing so provides for a better connection between the respective battery terminal connector assembly parts and when doing so provides for an improved attachment of the terminal post of a battery.
Regarding claim 20, modified Detter et al. teaches a battery terminal connector assembly wherein a first arcuate engagement wall (fixed collar portion 16) extends about a portion of the circumference of the first terminal post receiving opening (Fig. 2), the first arcuate engagement wall has a first inner surface which is configured to engage the battery terminal post when the first post engagement portion and the second post engagement portion are moved to the second termination position (Figs. 1-3), the second arcuate engagement wall (arcuate part comprising the plurality of gripping ribs 40) extends about a portion of the circumference of the second terminal post receiving opening (Fig. 2), the second arcuate engagement wall has a second inner surface which is configured to engage the battery terminal post when the first post engagement portion and the second post engagement portion are moved to the second termination position (Figs. 1 and 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724